Aurelio, J.
Defendants move to dismiss the complaint for legal insufficiency. Plaintiffs seek judgment declaring unconstitutional and void a local law of the City of New York (Administrative Code of City of New York, § U41-5.Ó). The law under attack is similar to a State law imposing penalties for violations of Office of Price Administration regulations except that the local law provides more severe and added penalties in certain circumstances.
The plaintiffs seek the aid of equity before any action is taken regarding prospective violations. No actual controversy exists between the parties at this time. No legal right of the plaintiffs is threatened. Obedience to the local law does not prevent the plaintiffs from lawfully conducting their business. There is no sufficient showing that irreparable damage will ensue unless a declaratory judgment is rendered. The conclusory allegations of irreparable damage are not substantiated by any ultimate facts to warrant such conclusion. Further, it appears that plaintiffs have an adequate remedy at law. In the event of prosecution under the local law, a complete determination of the issues here raised can be had in that action.
In the circumstances reflected by the complaint, plaintiffs are not entitled to invoke a determination by declaratory judgment. Accordingly the motion to dismiss the complaint is granted. Settle order.